_____________

                              No. 95-3806SD
                              _____________

Samantha Sabers;                     *
                                     *
            Plaintiff-Appellant,     *
                                     *
Lora Davis,                          *
                                     *
            Plaintiff,               *
                                     *
      v.                             *
                                     *
Lynne Delano, in both her            *
official and individual              *
capacity; Jim Smith, in both         *
his official and individual          *
capacity; Darryl Slykhuis, in        *
both his official and                *
individual capacity; Robert          *
Dooley, in both his official         *   Appeal from the United States
and individual capacity; Don         *   District Court for the District
Irish, in both his official and      *   of South Dakota.
individual capacity; Tami            *
Vonsik, in both her official         *           [PUBLISHED]
and individual capacity; Amy         *
Bradley, in both her official        *
and individual capacity; Sally       *
Boyd, in both her official and       *
individual capacity; William         *
Minder, in both his official         *
and individual capacity;             *
Cheryl Martens, in both her          *
official and individual              *
capacity; John Kuckleburg, in        *
both his official and                *
individual capacity; Dallas          *
Schneider, in both his official      *
and individual capacity,             *
                                     *
            Defendants-Appellees.    *
                               _____________

                      Submitted:   October 21, 1996

                       Filed: October 30, 1996
                             _____________

Before FAGG, HEANEY, and HANSEN, Circuit Judges.
                              _____________
PER CURIAM.


     Samantha Sabers, an inmate at the Springfield Correctional Facility
(SCF) in South Dakota, brought this 42 U.S.C. § 1983 action against various
SCF officials alleging they violated her constitutional right of access to
the courts under Bounds v. Smith, 430 U.S. 817, 828 (1977) (prison
authorities must provide inmates with adequate law libraries or adequate
assistance from persons trained in the law).              Although the SCF provided
inmates with a contract attorney to assist them in legal matters, Sabers
alleged the attorney's services were inadequate because of his work
experience and library resources.        Sabers asked the district court to enter
an order directing the SCF officials to provide a law library at the SCF,
along with instructional books and training sessions.             Later, Sabers moved
for leave to amend her complaint to bring her lawsuit as a class action.
After conducting a hearing on both motions, the district court held Sabers
failed    to   show   any   concrete   injury    from    the   alleged   constitutional
violation.     The district court thus granted the SCF officials' motion for
summary judgment and denied Sabers's motion to amend her complaint as moot.


     On    appeal,     Sabers   contends    that   she    and   other    prisoners   are
systematically denied access to the courts, and thus she need not show the
lack of a law library or the attorney's inadequate assistance actually
injured her.     See Jones v. James, 38 F.3d 943, 945 (8th Cir. 1994).               The
Supreme Court recently rejected this contention in Lewis v. Casey, 116 S.
Ct. 2174, 2180, 2181 n.4 (1996).        When bringing an access-to-courts claim,
a plaintiff cannot merely allege a denial of access to a law library or
adequate attorney, even if the denial is systemic.                 Id.    Instead, the
plaintiff must show the lack of a library or the attorney's inadequacies
hindered the plaintiff's efforts to proceed with a legal claim in a
criminal appeal, postconviction matter, or civil rights action seeking to
vindicate basic constitutional rights.




                                           -2-
Id. at 2181-82.    The Constitution does not require a state to "enable [a]
prisoner to discover grievances, and to litigate effectively once in
court."   Id. at 2181.       Sabers has offered no facts indicating the
attorney's alleged shortcomings or the lack of a law library prejudiced her
in a legal case.   Because Sabers suffered no cognizable injury, she lacked
standing to bring the access-to-courts claim.        Id. at 2179.   Absent
standing to bring the claim in her own right, Sabers is not eligible to
represent a class of persons raising the same claim.      Foster v. Center
Township of LaPorte County, 798 F.2d 237, 244 (7th Cir. 1986); see East
Texas Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403-04 (1977).
We affirm the district court.


     A true copy.


           Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-